Opinion,
Mr. Justice Sterrett:
This action of covenant, brought by Isaac Hutchinson against the executors of John Snider, deceased, is grounded on the tripartite agreement, executed in December, 1864, between said Hutchinson and Snider and Basil Brownfield, wherein each of said parties agreed with the other two to put down a well on his own land for the purpose of procuring therefrom oil or petroleum, and, if successful, bound himself to deliver to each of them one twentieth of the oil or petroleum taken from said well, etc. Por the purpose of prosecuting the work, tbe agreement further provides, inter alia, that the parties shall jointly purchase and hold a set of boring tools and ropes; that each shall “ be at the expense of putting down the well on their own premises, as follows: The said Hutchinson to be at all the expense of sinking his well; the said Brownfield to be at all the expense of sinking his well; the said Snider to be at all the expense of sinking his well; each party to keep the tools in order while using them in boring said wells.....All of said wells are to be sunk within two years; ” and the interest of one twentieth in the well put down by each party, above provided for, shall continue for thirty years from the time he commences boring said well.
Shortly after the agreement was executed, Hutchinson put down a well to the depth of 768 feet, without finding oil or any indication thereof. Neither Snider nor Brownfield ever commenced to bore on their respective lands, presumably because it became manifest that oil could not be found in the county; *6and, in fact, after the lapse of nearly a quarter of a century, none has been found. In 1866, Snider paid Hutchinson his full share of the cost of the tools and ropes.
Nearly twenty years after the right of action accrued, this suit was brought to recover damages for breach of Snider’s covenant to put down the well. On the trial, it was successfully claimed that the proper measure of damages was one third of Hutchinson’s actual outlay in putting down his well, with interest, etc., and the specifications of error all relate to that question. The first is to the admission of evidence to prove the cost of putting down Hutchinson’s well; the second and third, to the refusal of the court to charge that plaintiff was not entitled to recover; and the fourth, to that part of the charge wherein the jury was instructed that, in case they found for plaintiff, the proper measure of damages “ would be one third of the actual cost of sinking the well, ” etc. There appears to have been no evidence whatever to which any other measure of damages could apply.
It is unnecessary to consider the assignments of error separately. The single question involved in all of them is whether the learned president of the Common Pleas did not err in his rulings as to the proper measure of damages. We are clearly of opinion that he did. In view of the express provision of the contract that Hutchinson, as well as each of the others, should “be at all the expense of sinking his well,” that is, the well on his own land, there appears to be no possible connection between the failure of Snider to put down a well on his land, and the outlay of plaintiff in putting down his well. The latter cannot, in any sense, be regarded as the result, directly or indirectly, of Snider’s breach of covenant. They are wholly independent of each other. The only interest that plaintiff had, under the contract, in the well that Snider agreed to put down, was one twentieth of the oil that might be obtained. If plaintiff had been able to show that he sustained any loss, in that regard, in consequence of Snider’s failing to do what he agreed to perform, to that extent he would have been entitled to recover. But no evidence tending, in the slightest degree, to prove any such loss was introduced, and without it plaintiff was not entitled to recover. Nothing is better settled than that damages, for which compensation may be justly claimed *7and allowed, are such only as naturally and ordinarily flow from the breach of contract complained of. They must be such as may fairly be' supposed to have entered into the contemplation of the parties when they made their contract, or such as might, according to the ordinary course of things, be expected to follow its violation: Billmeyer v. Wagner, 91 Pa. 92; Griffin v. Colver, 16 N. Y. 489; Sedgwick on Dam., 78, 79. Further elaboration of the subject is unnecessary. The specifications of error are sustained.
Judgment reversed.